DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art of Stickel in the office action dated June 16, 2022 have been considered, but are moot due to the new grounds of rejection necessitated by the amendment filed Nov. 15, 2022.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, 15, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomik et al. (WO 2016/189319 – hereinafter Tomik).
Regarding claims 12 and 19, Tomik (Figs. 1-5 and pg. 13) discloses a process used to adjust a glass sheet 106 between a first bending tool 112 and a second bending tool 114.  Tomik discloses the glass sheets 106 are transported through the furnace and the heated glass sheets are deformable and require support.  Tomik further discloses the first bending tool 112 is a ring-type mold and the second bending tool is a full face mold.  While Tomik fails to explicitly state the first bending tool comprising an upper shaping surface for supporting the glass sheet thereon, based on the disclosure by Tomik the first bending tool is a ring-type mold, it would be obvious to a person having ordinary skill in the art, the first bending tool comprising an upper shaping surface for supporting and shaping a glass sheet thereon.  
Additionally, Tomik (pg. 14 and Figs. 1-5) discloses moveable rollers 16 are moved in a downward direction to facilitate positioning the glass sheet 106 on the first bending tool against the stops 118.  This positioning of the glass sheet provides for a step of depositing the first glass sheet including a first edge portion of the first glass sheet being in a first position relative to the first bending and the first glass sheet being supported on the upper shaping surface of the first bending tool.  Tomik (pgs. 14 and 21 and Figs. 1-5) discloses once the glass sheet positioned on the first bending tool, the first and second bending tool begin moving towards one another and during this moving, positioning devices 102 are used to position the glass sheet 106 on the first bending tool.  The positioning devices 102 may be used to position the glass sheet 102 in any direction, such as positioning the glass sheets against movable stops.  Tomik (pgs. 16-17 and 21 and Figs. 2-5) disclose further details of the positioning devices 102, such as including a pusher portion 148 that contacts a first edge portion of the first glass sheet.  Since the positioning devices are used to position the glass sheet after depositing and the positioning devices contacts a first edge portion of the glass sheet, it would be obvious to a person having ordinary skill in the art, the positioning by positioning devices 102 provides for contacting the first edge portion of the first glass sheet after the glass sheet has been deposited on the first bend tool and while the first glass sheet is being supported on the upper shaping surface of the first bending tool such that the first edge portion of the first glass sheet is moved to a second position relative to the first bending tool.  
Tomik (pg. 21) further discloses following adjusting a position of the glass sheet using positioning devices 102, the glass sheet is press bent between the first bending tool and the second bending tool.  It would be obvious to a person having ordinary skill in the art, this press bending provides for shaping the first glass sheet whilst the first glass sheet is being supported on the upper shaping surface of the first bending tool and the first bending tool cooperates with the second bending tool to shape the first glass sheet.  
 Tomik (pg. 21) discloses successive glass sheets 106 formed using the press bending operation 100.  Therefore, based on the disclosure that successive glass sheets 106 in the press bending operation and the obviousness discussed above with the heating, depositing, and contacting, and shaping of the first glass sheet between the first and second bending tools, it would be obvious to a person having ordinary skill in the art, the method of Tomik of press bending successive glass sheets comprising the following steps discussed below.  The method steps comprising:  providing a second glass sheet; heating the second glass sheet to a temperature suitable for shaping; depositing the second glass sheet on the first bending tool; a first edge portion of the second glass sheet being in a first position relative to the first bending tool and the second glass sheet being supported on the upper shaping surface of the first bending tool; contacting the first edge portion of the second glass sheet after the second glass sheet has been deposited on the first bending tool and whilst the second glass sheet is being supported on the upper shaping surface of the first bending tool such that the first edge portion of the second glass sheet is moved to a second position relative to the first bending tool, wherein the second position of the first edge portion of the first glass sheet relative to the first bending tool is different than the second position of the first edge portion of the second glass sheet relative to the first bending tool; shaping the second glass sheet whilst the second glass sheet is being supported on the upper shaping surface of the first bending tool;  and the first bending tool cooperates with the second bending tool to shape the first glass sheet and the second glass sheet, as claimed in claim 19.  
Regarding claim 15, based on Figs. 1-5 and disclosure by Tomik and discussion of Tomik in the rejection of claim 12 above, it would be obvious to a person having ordinary skill in the art, the first glass sheet and the second glass sheet each comprise a leading edge portion and a trailing edge portion.  Further, with the positioning devices 102 contacting all edges, it would be obvious to a person having ordinary skill in the art, the first edge portion of the first glass sheet can define the trailing edge of the first glass sheet and the first edge portion of the second glass sheet can define the trailing edge of the second glass sheet.  
Regarding claim 18, as discussed in the rejection of claim 12 above, Tomik discloses the first bending tool as a ring-type mold and the second bending tool is a full face mold.  Tomik (pg. 1, lines 25-28) further discloses in one type of press bending operation a first bending tool may be designed as a ring-type female mold corresponding to a perimeter of a heated glass sheet to be bent, whilst an essentially solid male mold, known as a full-faced mold, forms a second bending tool.  Therefore, based on the additional teachings of Tomik, it would be obvious to a person having ordinary skill in the art, the first bending tool as a ring-type female mold.
Regarding claim 20, as discussed in the rejection of claim 12 above, Tomik discloses the first bending tool as a ring-type mold and the second bending tool is a full face mold.  Tomik (pg. 1, lines 25-28) further discloses in one type of press bending operation a first bending tool may be designed as a ring-type female mold corresponding to a perimeter of a heated glass sheet to be bent, whilst an essentially solid male mold, known as a full-faced mold, forms a second bending tool.  Therefore, based on the additional teachings of Tomik, it would be obvious to a person having ordinary skill in the art, the second bending tool comprises a full-face male mold.  
Regarding claim 21, as discussed in the rejection of claim 12 above,  Tomik (pg. 21) discloses successive glass sheets 106 formed using the press bending operation 100.  Therefore, based on the disclosure that successive glass sheets 106 in the press bending operation, it would be obvious to a person having ordinary skill in the art, the method of Tomik provides for the first glass sheet and the second glass sheet are shaped consecutively, such that no glass sheet is shaped on the first bending tool between the shaping of the first glass sheet and the shaping of the second glass sheet.  
Claim(s) 13-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomik et al. (WO 2016/189319 – hereinafter Tomik) as applied to claims 12 and 15 above, and further in view of Stickel et al. (US 3,459,526 – hereinafter Stickel).
Regarding claim 13, in addition to the rejection of claim 12 above, Tomik (pg. 15, lines 16-19) further discloses the shaped glass sheet 106 may be used in the construction of a window for a vehicle, such as a windscreen, side window, sunroof, or a rear window, and discloses a window may be monolithic or laminated.  Tomik fails to disclose the first glass sheet and the second glass sheet are of different sizes.  However, Stickel (Col. 1, lines 61-70) discloses a method and apparatus of a continuous process of shaping by providing a bending apparatus which is capable of bending glass sheets of varying sizes.  Stickel (Fig. 2 and Col. 8, lines 45-50) discloses the lower mold part is a ring type structure to engage marginal portions of the sheet and the bars 30 form the ring mold (Fig. 2, Col. 3,lines 25-34).  Stickel (Figures and Col. 4, lines 10-40) properly positioning the sheet relative to the shaping surface.  
Stickel (Col. 6, line 61 to Col. 7, line 20) discloses the combination of a locating device along with an adjustable ring mold can provide for eliminating costly shutdowns in adapting the bending means to run a different part.  Both Tomik and Stickel provide for a lower ring mold and positioning of the glass sheet.  As discussed above, Tomik discloses the glass sheet may have different uses, such as a windscreen, side window, sunroof, or a rear window.  Based on the glass sheet uses disclosed by Tomik, it would be obvious to a person having ordinary skill in the art the press bending of Tomik could be modified to provide for different uses and sizes of glass sheet.  Further, based on the teachings of Tomik and Stickel, it would be obvious to a person having ordinary skill in the art, the ring mold of Tomik could be modified to provide for bending glass sheets of varying size with an adjustable ring mold in combination with locating and positioning devices to eliminate costly shutdowns when running a different size.  Therefore, the modified apparatus and method of Tomik in view of Stickel provides for the first glass sheet and the second glass sheet may be of different sizes.
Regarding claims 14 and 16, Tomik fails to disclose wherein one or more edge portions of the first glass sheet have a length which is different than a length of a corresponding edge of a second glass sheet, as claimed in claim 14.   As stated in the rejection of claim 15 above, based on Figs. 1-5 and disclosure by Tomik discussed in the rejection of claim 12 above, it would be obvious to a person having ordinary skill in the art, the first glass sheet and the second glass sheet each comprise a leading edge portion and a trailing edge portion.  Further, it would be obvious to a person having ordinary skill in the art, the trailing edge of the first glass sheet and the trailing edge of the second glass sheet each have a length.  Tomik (pg. 15, lines 16-19) further discloses the shaped glass sheet 106 may be used in the construction of a window for a vehicle, such as a windscreen, side window, sunroof, or a rear window, and discloses a window may be monolithic or laminated.  Based on the glass sheet uses disclosed by Tomik, it would be obvious to a person having ordinary skill in the art the press bending of Tomik could be modified to provide for different uses, sizes, and shapes of the glass sheets.  Further, Stickel (Col. 1, lines 61-70) discloses a method and apparatus of a continuous process of shaping by providing a bending apparatus which is capable of bending glass sheets of varying sizes.  Further, Stickel (Fig. 2 and Col. 8, lines 45-50) discloses the lower mold part is a ring type structure to engage marginal portions of the sheet and the bars 30 form the ring mold (Fig. 2, Col. 3,lines 25-34).  Stickel discloses (Figures and Col. 4, lines 10-40) properly positioning the sheet relative to the shaping surface.  Stickel (Col. 6, line 61 to Col. 7, line 20) discloses the combination of a locating device along with an adjustable ring mold can provide for eliminating costly shutdowns in adapting the bending means to run a different part.  Stickel (Col. 1, lines 25-45) discusses windows for automobiles including defined curvatures and (Fig. 2) discloses a ring mold shape for a glass sheet.  Both Tomik and Stickel provide for a lower ring mold and positioning of the glass sheet.  As discussed above, Tomik discloses the glass sheet may have different uses, such as a windscreen, side window, sunroof, or a rear window and Stickel discloses a ring mold shape for a glass sheet.  Based on the glass sheet uses disclosed by Tomik, it would be obvious to a person having ordinary skill in the art the press bending of Tomik could be modified to provide for different uses, sizes, and shapes of the glass sheets.  Further, based on the teachings of Tomik and Stickel, it would be obvious to a person having ordinary skill in the art, the ring mold of Tomik could be modified to provide for bending glass sheets of varying size and shape with an adjustable ring mold in combination with locating and positioning devices to eliminate costly shutdowns when running a different size.  Therefore, the modified apparatus and method of Tomik in view of Stickel and based on the mold shapes disclosed by Tomik and Stickel, it would be obvious to a person having ordinary skill in the art in providing for the first glass sheet and the second glass sheet may be of different sizes and/or shapes, the one or more edges of the first glass sheet having a length which is different than a length of a corresponding edge of the second glass sheet, as claimed in claim 14, and the trailing edge of the first glass sheet and the second glass sheet each have a length, the length of the trailing edge of the first glass sheet being different from the length of the trailing edge of the second glass sheet, as claimed in claim 16.  
Regarding claim 17, based on Figs. 1-5 and disclosure by Tomik discussed in the rejection of claim 12 above, it would be obvious to a person having ordinary skill in the art, the first glass sheet and the second glass sheet each comprise a leading edge portion and a trailing edge portion.  Further, it would be obvious to a person having ordinary skill in the art, the trailing edge of the first glass sheet and the trailing edge of the second glass sheet each have a length.  Tomik (pg. 15, lines 16-19) further discloses the shaped glass sheet 106 may be used in the construction of a window for a vehicle, such as a windscreen, side window, sunroof, or a rear window, and discloses a window may be monolithic or laminated.  Based on the glass sheet uses disclosed by Tomik, it would be obvious to a person having ordinary skill in the art the press bending of Tomik could be modified to provide for different uses, sizes, and shapes of the glass sheets.  Further, Stickel (Col. 1, lines 61-70) discloses a method and apparatus of a continuous process of shaping by providing a bending apparatus which is capable of bending glass sheets of varying sizes.  Further, Stickel (Fig. 2 and Col. 8, lines 45-50) discloses the lower mold part is a ring type structure to engage marginal portions of the sheet and the bars 30 form the ring mold (Fig. 2, Col. 3,lines 25-34).  Stickel discloses (Figures and Col. 4, lines 10-40) properly positioning the sheet relative to the shaping surface.  Stickel (Col. 6, line 61 to Col. 7, line 20) discloses the combination of a locating device along with an adjustable ring mold can provide for eliminating costly shutdowns in adapting the bending means to run a different part.  Stickel (Col. 1, lines 25-45) discusses windows for automobiles including defined curvatures and (Fig. 2) discloses a ring mold shape for a glass sheet.  
Both Tomik and Stickel provide for a lower ring mold and positioning of the glass sheet.  As discussed above, Tomik discloses the glass sheet may have different uses, such as a windscreen, side window, sunroof, or a rear window and Stickel discloses a ring mold shape for a glass sheet.  Based on the glass sheet uses disclosed by Tomik, it would be obvious to a person having ordinary skill in the art the press bending of Tomik could be modified to provide for different uses, sizes, and shapes of the glass sheets.  Further, based on the teachings of Tomik and Stickel, it would be obvious to a person having ordinary skill in the art, the ring mold of Tomik could be modified to provide for bending glass sheets of varying size and shape with an adjustable ring mold in combination with locating and positioning devices to eliminate costly shutdowns when running a different size.  Therefore, the modified apparatus and method of Tomik in view of Stickel and based on the mold shapes disclosed by Tomik and Stickel (Fig. 2), it would be obvious to a person having ordinary skill in the art in providing for the first glass sheet and the second glass sheet may be of different sizes and/or shapes the first glass sheet and the second glass sheet each comprise a leading edge portion and a trailing edge portion, with a first pillar edge portion and a second pillar edge portion extending there between, each of the first pillar edge portions having a length, and wherein the length of the first pillar edge portion of the first glass sheet is different from the length of the first pillar edge portion of the second glass sheet (See annotated Fig. 2 of Stickel below for example).  

    PNG
    media_image1.png
    520
    740
    media_image1.png
    Greyscale

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomik et al. (WO 2016/189319 – hereinafter Tomik) as applied to claim 12 above, and further in view of Yoshizawa et al. (US 5,169,423 – hereinafter Yoshizawa).
Regarding claim 22, as discussed in the rejection of claim 12 above, Tomik discloses press bending successive glass sheets using the pressing bending operation 100.  Tomik (pg. 15, lines 16-19) further discloses the shaped glass sheet 106 may be used in the construction of a window for a vehicle, such as a windscreen, side window, sunroof, or a rear window, and discloses a window may be monolithic or laminated.  Tomik fails to disclose laminating the first glass sheet to the second glass sheet.  However, Yoshizawa (Col. 1, lines 14-34) discloses laminated glass, which finds use as front windshields of automobiles by heating first and second glass sheets to be paired in a heating furnace, shaping and annealing the glass sheets, then joining the glass sheets face to face.  The glass sheets may be shaped by a press shaping process and the first and second glass sheets are joined face to face by adhesive bonding with an intermediate film as polyvinyl butyral sandwiched  therebetween.  Yoshizawa (Col. 1, lines 14-34) discloses if the first and second glass sheets are to be bonded to each other, it is necessary that they be of a bent configuration having substantially the same shape.  While this is a description of relative prior art, Yoshizawa clearly discloses shaped glass for windshields laminated together of a bent configuration having substantially the same shape as a known prior art method.  Tomik discloses first and second glass sheets for windows of a vehicle and may be monolithic or laminated and the same press bending operation is used for the first and second glass sheet.  Both Tomik and Yoshizawa disclose glass sheets for windows of a vehicle and having substantially the same shape.  Therefore, based on the additional teachings of Yoshizawa, it would be obvious to a person having ordinary skill in the art, the method of Tomik further comprising laminating the first glass sheet to the second glass sheet, since the bent glass sheets for windows of a vehicle disclosed by Tomik have substantially the same shape, and it is known in the prior art, as taught by Yoshizawa, to laminate glass sheets for windshields having substantially the same shape.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741